DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 12 March 2020 which is a Continuation of application 15/358,935, now US Patent 10,604,525 filed 22 November 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 13 are objected to because of the following informalities:
Claim 9 lines 1-2: “when the UAV charges the battery” should be corrected to “and the UAV charges the battery”
Claim 13 line 6: “under power from the UAV n; and” should be corrected to “under power from the UAV; and”.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 17-19 of U.S. Patent No. 10,604,525. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the currently pending claims is found within the patent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9,387,928) in view of Buchmueller (US 9,676,481)
- Regarding Claim 1. Gentry discloses a landing structure (115, fig. 4a-b, “elevated landing platform” column 2 line 64) comprising: 
a landing platform (115) for an unmanned aerial vehicle (UAV) (105, fig. 4a-b illustrate the UAV landing on the platform), wherein the UAV (105) is coupleable to a payload (310, fig. 4a-b illustrate the UAV coupled to a payload); and 

However, Buchmueller discloses a similar UAV (100, fig. 1a) which encompasses a winch system (130, fig. 1a) comprising a tether (132) coupleable to (“attachment mechanism” 234, fig. 2, this mechanism allows the tether to couple to the payload) the payload (140).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the UAV of Gentry to incorporate the winch and tether of Buchmueller to allow for the UAV of Gentry to deliver packages by lowering them by the winch to ensure the aircraft remained a safe distance from any obstacles related to the deliver location. 
- Regarding Claim 2. Gentry as modified discloses the landing structure of claim 1, wherein the track (405) passively guides the UAV (105) towards the docked position (illustrated by fig. 4b; “substantially moves in straight and level flight” column 6 lines 19-20; the UAV flies itself to the docked position).
- Regarding Claim 3. Gentry as modified discloses the landing structure of claim 1, wherein the track (405) comprises a raised track (fig. 4a-b illustrate the track raised from the landing platform surface).
- Regarding Claim 4. Gentry as modified discloses the landing structure of claim 3, wherein the raised track (405) extends upwards away from landing platform (115, fig. 4a-b illustrate the track extending upwards away from the platform).
- Regarding Claim 5. Gentry as modified discloses the landing structure of claim 1, wherein when the track (405) guides the UAV (105) toward the docked position (illustrated by fig. 4b), the UAV (105) applies a forward thrust (“substantially moves in straight and level flight” column 6 lines 19-20) such that a landing gear (105d) of the UAV (105) contacts the track (405).

- Regarding Claim 7. Gentry as modified discloses the landing structure of claim 1, wherein the landing platform (115) is located on a rooftop of a building (“the system could be installed on other existing structures such as…office buildings” column 2 lines 54-56, as illustrated the system is on top of the structures it is disposed on, allowing it to inherently be placed on a rooftop of a building).
- Regarding Claim 8. Gentry as modified discloses the landing structure of claim 1, wherein when the UAV (105) is in the docked position (illustrated in fig. 4b), the UAV (105) is in storage (“recharge/refuel… reset navigation systems…among other things” column 2 lines 61-63, to recharge or refuel or reset the UAV, one can interpret the state of the UAV as in storage).
- Regarding Claim 9. Gentry as modified discloses the landing structure of claim 1, wherein the UAV (105) comprises a battery (215, fig. 2c), and the UAV (105) charges the battery (215, “pick up a charged battery” column 4 lines 42-43) after landing on the landing platform (115, “land on recharging station” column 4 line 41).
- Regarding Claim 10. Gentry as modified discloses the landing structure of claim 9, wherein the UAV (105) charges the battery (215, “land on recharging station” column 4 line 41) while in the docked position (“land on recharging station” column 4 line 41, the docked position is equivalent to the landed position) .
- Regarding Claim 11. Gentry as modified discloses the landing structure of claim 1, further comprising: 
a cavity (610, fig. 6a-b) within the landing platform (115, fig. 6a-b illustrate the cavity within the landing platform), wherein the cavity (610) is aligned over a predetermined target location (510, fig. 6a-b illustrate the cavity over a predetermined target location) and is sized to allow a payload through the cavity (fig. 6b illustrates the payload being dropped through the cavity); and 
wherein when the UAV (105) is in the docked position (fig. 4b and 6b), the payload can be lowered through the cavity (illustrated by fig. 6b). Buchmueller further discloses the winch system (130) and tether (132) dropping a tethered payload (140) or raising or lowering a payload (140, “raise or lower the item for transport and delivery” column 1 line 63) by the tether (132)

a straight portion of raised track (405, fig. 4a-b illustrate the track as raised and straight) along the landing platform (115); 
a tapered portion of raised track (405, fig. 4a-b illustrate the raised track being wider at the base and narrower at the top allowing for it to taper), wherein the tapered portion of track (405) begins at the straight portion of track and tapers out to edges of the cavity (illustrated by fig. 6b, when illustrates 4b and 6b are taken together, it is clear that the tapered portion tapers out to edges of the cavity; and 
a cavity portion of raised track (405, any portion of the track can be considered the cavity portion, as the raised track runs alongside the cavity), wherein the cavity portion of track (405) runs alongside at least part of the cavity (610).
- Regarding Claim 13. Gentry discloses a system (fig. 4a-b) comprising: 
an unmanned aerial vehicle (UAV) (105) coupleable to a payload (310); 
a landing platform (115) comprising a track (405) that runs along the landing platform (115, fig. 4a-b illustrate the tracks running along the landing platform) such that the track (405) guides the UAV (105) to a docked position (“substantially moves in straight and level flight” column 6 lines 19-20; illustrated by fig. 4b wherein the UAV (105) travels along the landing platform (115) to the docked position (illustrated by fig. 4b) under power from the UAV (105, “can fly such that its skids are substantially aligned with the slot” column 6 lines 16-17); and 
a control system (“central control” [abstract]) configured to: 
instruct the UAV (105) to apply a forward thrust such that the UAV (105) contacts the track (405, “can fly such that its skids are substantially aligned with the slot” column 6 lines 16-17; in order for the UAV to fly into alignment, it must inherently be instructed to apply a forward thrust); and 
instruct the UAV (105) to continue to apply the forward thrust until the UAV (105) reaches the docked position (illustrated by fig. 4b, “to fully engage the brackets” column 6 line 21; in order to fully engage the brackets, the forward thrust must be continuously applied). Gentry does not disclose the UAV comprising a winch system comprising a tether coupleable to a payload.
However, Buchmueller discloses a similar UAV (100, fig. 1a) which encompasses a winch system (130, fig. 1a) comprising a tether (132) coupleable to (“attachment mechanism” 234, fig. 2, this mechanism allows the tether to couple to the payload) the payload (140).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the UAV of Gentry to incorporate the winch and tether of Buchmueller to allow for the UAV of Gentry to deliver packages by lowering them by the winch to ensure the aircraft remained a safe distance from any obstacles related to the deliver location 
- Regarding Claim 14. Gentry as modified discloses the system of claim 13, wherein the control system (“central control” [abstract]) is further configured to: 
determine if the UAV (105) has reached the docked position (illustrated by fig. 4b, the central control instructs the UAV to dock, and as such can determine docked position); and 
based on the determination that the UAV (105) has reached the docked position (illustrated by fig. 4b), activate the UAV (105) to lower a payload (310, fig. 6a-b illustrate the lowering of the payload from the docked posisiton) through a cavity (610) in the landing platform (115).  Buchmueller further discloses wherein the winch system (130) lowers the tether (132, “lower an item from the UAV for delivery” [abstract])).
- Regarding Claim 15. Gentry as modified discloses the system of claim 13, wherein the control system (“central control” [abstract]) is further configured to:
determine if the UAV (105) has reached the docked position (illustrated by fig. 4b, the central control instructs the UAV to dock, and as such can determine docked position); and 
based on the determination that the UAV (105) has reached the docked position, charge a battery (215, “land on recharging station” column 4 line 41)  of the UAV (105).
Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding Claim 16, the prior art of record fails to disclose or teach “a landing platform for an unmanned aerial vehicle (UAV), wherein the UAV comprises a first landing pad, a second landing pad, and a winch system comprising a tether coupleable to a payload; a track that runs along the landing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        1 September 2021